Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.   Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi Eko et al (2018/234145) in view of Huang et al (2014/212129) and further in view of Mediatek Inc ( Point Selection and CSI feedback for CoMP Operation).

        For Claims 1,24,29,and 30,  Onggosanusi Eko et al (2018/234145) discloses a method of wireless communication performed by a user equipment, UE (see  paragraphs 27, 30, figure 1) comprising: - receiving a plurality of configurations corresponding to a plurality of RRHs associated with a serving cell of a base station, and wherein the plurality of configurations are based at least in part on respective remote radio heads, RRHs, of the base station (see  paragraphs 4, 20, 22, 27, figure 2); - receiving information indicating a (selected) RRH, of the respective RRHs, or a PCI corresponding to the (selected) RRH (see  paragraphs 23, 24, 27, 33); and
  performing a communication with the RRH (see , paragraphs 27, 30, figure 3, step 303), and b) a method of wireless communication performed by a base station (see  paragraphs 27, 30, figures 2, 3), comprising: transmitting, to a user equipment, UE, a plurality of configurations corresponding to a plurality of RRHs, wherein the plurality of RRHs are associated with a serving cell, and wherein the plurality of configurations are based at least in part on respective remote radio heads, RRHs, associated with the serving cell (see  paragraphs 4, 20, 22, 27, figure 2);  transmitting information indicating a (selected) RRH, of the respective RRHs, or a PCI corresponding to the (selected) RRH (see  paragraphs 22, 23, 24, 27, 30, 33); and  performing a communication using the RRH (see  paragraphs 27, 30, figure 3, step 303). 
 The respectively claimed subject-matter differs from the methods disclosed in Onggosanusi Eko et al (2018/234145)  in the following underlined distinguishing features:  receiving a plurality of configurations corresponding to a plurality of physical cell identifiers, PCls, wherein the plurality of PCls are associated with a serving cell of a base station,  performing a communication with the RRH based at least in part on the PCI in accordance with a configuration, of the plurality of configurations, corresponding to the PCI, and b1) transmitting, to a user equipment, UE, a plurality of configurations corresponding to a plurality of physical cell identifiers, PCls, wherein the plurality of PCls are associated with a serving cell, b2) performing a communication using the RRH based at least in part on the PCl in accordance with a configuration, of the plurality of configurations, corresponding to the PCI. 
     Huang et al (2014/212129) from the same or similar fields of endeavor teaches a provision of  providing  a list of the neighboring RRHs by an ID number for requesting a UE to perform measurements, as well as a first alternative wherein each RRH cell is treated as an independent cell and thus has its own cell identifier and a second alternative wherein the macro base station and the RRHs have the same cell ID (see  paragraphs 48, 96) and Mediatek Inc ( Point Selection and CSI feedback for CoMP Operation) from the same or similar fields of endeavor teaches a provision of 
ID or process different cell IDs", that "the necessity of additional signaling for RRM measurement set configuration depends on whether Rel-10 CSI-RS configuration can already provide enough information of the RRM measurement set, for example if the UE needs to be informed of the CSI-RS ports association with one or more TPs and their cell-ID if different", and that in a "scheme #2, there may be multiple CSI-RS configuration indices with non-zero transmission power in CSI-RS-Config so UE can just conduct measurements on each configured CSI-RS configuration and follow Rel-10 CSI reporting mechanism" (see  sections 1., 3., 4.).
   Thus, it would have been obvious to the person skill in the art before the effective filling date of the claimed invention to use receiving a plurality of configurations corresponding to a plurality of physical cell identifiers, PCls, wherein the plurality of PCls are associated with a serving cell of a base station,  performing a communication with the RRH based at least in part on the PCI in accordance with a configuration, of the plurality of configurations, corresponding to the PCI, and b1) transmitting, to a user equipment, UE, a plurality of configurations corresponding to a plurality of physical cell identifiers, PCls, wherein the plurality of PCls are associated with a serving cell, b2) performing a communication using the RRH based at least in part on the PCl in accordance with a configuration, of the plurality of configurations, corresponding to the PCI as taught by  Huang et al (2014/212129) and  Mediatek Inc ( Point Selection and CSI feedback for CoMP Operation) in the communication of Onggosanusi Eko et al (2018/234145)  for the purpose of selection providing the respective cell identifier such as PCI selection based on the measurement results.
  For claims 2-23,25,26,27,28, and 29, Onggosanusi Eko et al (2018/234145) in view of Huang et al (2014/212129) and further in view of Mediatek Inc ( Point Selection and CSI feedback for CoMP Operation) disclose all the subject matter of the claimed invention with the exception of wherein the plurality of PCIs correspond to the respective RRHs,wherein the one or more processors are further configured to: receive one or more synchronization signal blocks from the RRH based at least in part on the configuration; and 0097-126242201710 report a measurement based at least in part on the one or more synchronization signal blocks, wherein the information indicating the RRH is based at least in part on the measurement, wherein the plurality of configurations indicate synchronization signal block configurations of the plurality of PCIs,wherein the plurality of configurations indicate subcarrier spacings of the plurality of PCIs,wherein the plurality of configurations indicate remaining minimum system information or random access configurations of the plurality of PCIs,wherein the plurality of configurations indicate rate matching patterns of the plurality of PCIs,wherein the plurality of configurations indicate time division duplexing configurations of the plurality of PCIs,wherein the plurality of configurations indicate supplementary uplink configurations of the plurality of PCIs wherein the plurality of configurations indicate cell frequency locations of the plurality of PCIs.,wherein the plurality of configurations indicate bandwidth part configurations of the plurality of PCIs,wherein the plurality of configurations indicate at least one of data channel configurations, control channel configurations, or reference signal configurations of the plurality of PCIs,wherein the plurality of configurations indicate at least one of channel state information measurement configurations or reporting configurations of the plurality of PCIs, wherein the plurality of configurations indicate timing advance group identifiers of the plurality of PCIs,wherein the plurality of configurations indicate cross-carrier scheduling configurations of the plurality of PCIs,wherein the plurality of configurations indicate transmission configuration indicator states or spatial relation configurations of the plurality of PCIs,wherein a hybrid automatic repeat request (HARQ) process identifier space of the serving cell is duplicated for two or more PCIs of the plurality of PCIs, wherein a first PCI of the plurality of PCIs is associated with a first part of a hybrid automatic repeat request (HARQ) process identifier space of the serving cell, and a second PCI of the plurality of PCIs is associated with a second part of the HARQ process identifier space of the serving cell, wherein the one or more processors are further configured to: perform a radio link monitoring operation or a beam failure recovery operation for all PCIs of the plurality of PCIs based at least in part on the plurality of configurations,wherein the one or more processors are further configured to: perform a radio link monitoring operation or a beam failure recovery operation for a proper subset of the plurality of PCIs based at least in part on the plurality of configurations,wherein a control resource set identifier space of the serving cell is duplicated for two or more PCIs of the plurality of PCIs,wherein a control resource set identifier space of the serving cell is divided among two or more PCIs of the plurality of PCIs, and wherein one or more control resource set identifiers, of the control resource set identifier space, are associated with one or more respective PCI indexes or one or more respective SSB set indexes. However, wherein the plurality of PCIs correspond to the respective RRHs,wherein the one or more processors are further configured to: receive one or more synchronization signal blocks from the RRH based at least in part on the configuration; and 0097-126242201710 report a measurement based at least in part on the one or more synchronization signal blocks, wherein the information indicating the RRH is based at least in part on the measurement, wherein the plurality of configurations indicate synchronization signal block configurations of the plurality of PCIs,wherein the plurality of configurations indicate subcarrier spacings of the plurality of PCIs,wherein the plurality of configurations indicate remaining minimum system information or random access configurations of the plurality of PCIs,wherein the plurality of configurations indicate rate matching patterns of the plurality of PCIs,wherein the plurality of configurations indicate time division duplexing configurations of the plurality of PCIs,wherein the plurality of configurations indicate supplementary uplink configurations of the plurality of PCIs wherein the plurality of configurations indicate cell frequency locations of the plurality of PCIs.,wherein the plurality of configurations indicate bandwidth part configurations of the plurality of PCIs,wherein the plurality of configurations indicate at least one of data channel configurations, control channel configurations, or reference signal configurations of the plurality of PCIs,wherein the plurality of configurations indicate at least one of channel state information measurement configurations or reporting configurations of the plurality of PCIs, wherein the plurality of configurations indicate timing advance group identifiers of the plurality of PCIs,wherein the plurality of configurations indicate cross-carrier scheduling configurations of the plurality of PCIs,wherein the plurality of configurations indicate transmission configuration indicator states or spatial relation configurations of the plurality of PCIs,wherein a hybrid automatic repeat request (HARQ) process identifier space of the serving cell is duplicated for two or more PCIs of the plurality of PCIs, wherein a first PCI of the plurality of PCIs is associated with a first part of a hybrid automatic repeat request (HARQ) process identifier space of the serving cell, and a second PCI of the plurality of PCIs is associated with a second part of the HARQ process identifier space of the serving cell, wherein the one or more processors are further configured to: perform a radio link monitoring operation or a beam failure recovery operation for all PCIs of the plurality of PCIs based at least in part on the plurality of configurations,wherein the one or more processors are further configured to: perform a radio link monitoring operation or a beam failure recovery operation for a proper subset of the plurality of PCIs based at least in part on the plurality of configurations,wherein a control resource set identifier space of the serving cell is duplicated for two or more PCIs of the plurality of PCIs,wherein a control resource set identifier space of the serving cell is divided among two or more PCIs of the plurality of PCIs, and wherein one or more control resource set identifiers, of the control resource set identifier space, are associated with one or more respective PCI indexes or one or more respective SSB set indexes are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the filling date of  invention to  use wherein the plurality of PCIs correspond to the respective RRHs,wherein the one or more processors are further configured to: receive one or more synchronization signal blocks from the RRH based at least in part on the configuration; and 0097-126242201710 report a measurement based at least in part on the one or more synchronization signal blocks, wherein the information indicating the RRH is based at least in part on the measurement, wherein the plurality of configurations indicate synchronization signal block configurations of the plurality of PCIs,wherein the plurality of configurations indicate subcarrier spacings of the plurality of PCIs,wherein the plurality of configurations indicate remaining minimum system information or random access configurations of the plurality of PCIs,wherein the plurality of configurations indicate rate matching patterns of the plurality of PCIs,wherein the plurality of configurations indicate time division duplexing configurations of the plurality of PCIs,wherein the plurality of configurations indicate supplementary uplink configurations of the plurality of PCIs wherein the plurality of configurations indicate cell frequency locations of the plurality of PCIs.,wherein the plurality of configurations indicate bandwidth part configurations of the plurality of PCIs,wherein the plurality of configurations indicate at least one of data channel configurations, control channel configurations, or reference signal configurations of the plurality of PCIs,wherein the plurality of configurations indicate at least one of channel state information measurement configurations or reporting configurations of the plurality of PCIs, wherein the plurality of configurations indicate timing advance group identifiers of the plurality of PCIs,wherein the plurality of configurations indicate cross-carrier scheduling configurations of the plurality of PCIs,wherein the plurality of configurations indicate transmission configuration indicator states or spatial relation configurations of the plurality of PCIs,wherein a hybrid automatic repeat request (HARQ) process identifier space of the serving cell is duplicated for two or more PCIs of the plurality of PCIs, wherein a first PCI of the plurality of PCIs is associated with a first part of a hybrid automatic repeat request (HARQ) process identifier space of the serving cell, and a second PCI of the plurality of PCIs is associated with a second part of the HARQ process identifier space of the serving cell, wherein the one or more processors are further configured to: perform a radio link monitoring operation or a beam failure recovery operation for all PCIs of the plurality of PCIs based at least in part on the plurality of configurations,wherein the one or more processors are further configured to: perform a radio link monitoring operation or a beam failure recovery operation for a proper subset of the plurality of PCIs based at least in part on the plurality of configurations,wherein a control resource set identifier space of the serving cell is duplicated for two or more PCIs of the plurality of PCIs,wherein a control resource set identifier space of the serving cell is divided among two or more PCIs of the plurality of PCIs, and wherein one or more control resource set identifiers, of the control resource set identifier space, are associated with one or more respective PCI indexes or one or more respective SSB set indexes as well-known in the art in the communications of Onggosanusi Eko et al (2018/234145) in view of Huang et al (2014/212129) and further in view of Mediatek Inc ( Point Selection and CSI feedback for CoMP Operation) as well-known advantages.


5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saggar et al(2022/0078735) is cited to show a system which is considered pertinent to the claimed invention.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476